Citation Nr: 1336373	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 2002 to April 2008. 

The matter comes on appeal to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs Regional Office located in Seattle, Washington (RO).  In pertinent part of that rating decision, the RO denied the benefit sought. 

In July 2012, the Veteran testified for the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In January 2013, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2013 remand, the Board instructed that the Veteran should be afforded a VA audiology examination to determine whether he has current hearing loss disability as defined by VA regulations that is etiologically related to his period of service.  The Veteran was afforded a VA audiology examination in February 2013, but the examination report contains inconsistent findings for adjudication pruposes.  Although the February 2013 VA examiner found that the Veteran's Maryland CNC speech recognition scores satisfied the criteria for hearing loss disability as defined by VA, the VA examiner subsequently appeared to suggest that the Veteran's speech recognition scores were invalid because they were inconsistent with his normal audiometric pure-tone thresholds.   Given the internal inconsistencies of the February 2013 VA examination, the Board finds that the Veteran should be afforded a new VA audiology examination. 

The Board reminds the Veteran that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cautions the Veteran concerning his own responsibility to cooperate with VA, which includes both reporting for and cooperating during his VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo another VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review. 

Base on a review of the claims folder and the findings from the clinical examination, the examiner should provide opinions to the following: 
 
a).  Does the Veteran have hearing loss disability as defined by VA based on valid audiology test results? 

b).  If so, is it at least as likely as not (i.e., at least a 50 percent or better probability) that Veteran's hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises. 

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  If any test results are valid, this should be noted and thoroughly explained in the examination report.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


